Case 3:15-cv-00018-HTW-LRA Document 351-2 Filed 11/02/18 Page 1 of 7




                          Exhibit B
Case 3:15-cv-00018-HTW-LRA Document 351-2 Filed 11/02/18 Page 2 of 7




                              Ex. B-1
Case 3:15-cv-00018-HTW-LRA Document 351-2 Filed 11/02/18 Page 3 of 7




                              Ex. B-2
Case 3:15-cv-00018-HTW-LRA Document 351-2 Filed 11/02/18 Page 4 of 7




                              Ex. B-3
Case 3:15-cv-00018-HTW-LRA Document 351-2 Filed 11/02/18 Page 5 of 7




                              Ex. B-4
Case 3:15-cv-00018-HTW-LRA Document 351-2 Filed 11/02/18 Page 6 of 7




                              Ex. B-5
Case 3:15-cv-00018-HTW-LRA Document 351-2 Filed 11/02/18 Page 7 of 7




                              Ex. B-6
